                                                                                           Rev 12/01/18

                             LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE:                                           CHAPTER 13
CHRISTOPHER RIEARA                                    CASE NO.: 5:19-bk-00357 RNO
LATEYA MARTIN
                                                      ☐ ORIGINAL PLAN
                                                      1st AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)

                                                           Number of Motions to Avoid Liens
                                                           Number of Motions to Value Collateral


                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1    The plan contains nonstandard provisions, set out in § 9,        ☐ Included      ☒ Not
      which are not included in the standard plan as approved by                       Included
      the U.S. Bankruptcy Court for the Middle District of
      Pennsylvania.
 2    The plan contains a limit on the amount of a secured claim,      ☐ Included      ☒ Not
      set out in § 2.E, which may result in a partial payment or no                    Included
      payment at all to the secured creditor.
 3    The plan avoids a judicial lien or nonpossessory,                ☐ Included      ☒ Not
      nonpurchase- money security interest, set out in § 2.G                           Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

     A. Plan Payments From Future Income
            1. To date, the Debtor paid $5,390.00 (enter $0 if no payments have been made to
                the Trustee to date). Debtor shall pay to the Trustee for the remaining term of
                the plan the following payments. If applicable, in addition to monthly plan


                                                  1

Case 5:19-bk-00357-RNO          Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                   Desc
                                 Main Document    Page 1 of 9
                                                                                        Rev 12/01/18
                payments, Debtor shall make conduit payments through the Trustee as set forth
                below. The total base plan is $75,974.80, plus other payments and property
                stated in § 1B below:

   Start                End            Plan           Estimated        Total           Total
  mm/yyyy              mm/yyyy       Payment           Conduit        Monthly        Payment
                                                      Payment         Payment        Over Plan
                                                                                       Tier
   07/2019             01/2024       $1,283.36                        $1,283.36      $70,584.80



                                                                           Total     $70,584.80
                                                                       Payments:

             2. If the plan provides for conduit mortgage payments, and the mortgagee notifies
                the Trustee that a different payment is due, the Trustee shall notify the Debtor
                and any attorney for the Debtor, in writing, to adjust the conduit payments and
                the plan funding. Debtor must pay all post-petition mortgage payments that
                come due before the initiation of conduit mortgage payments.

             3. Debtor shall ensure that any wage attachments are adjusted when necessary to
                conform to the terms of the plan.

             4. CHECK ONE: (☐) Debtor is at or under median income. If this line is
                           checked, the rest of § 1.A.4 need not be completed or
                           reproduced.

                                 (☒) Debtor is over median income. Debtor estimates that a
                                 minimum of $.00 must be paid to allowed unsecured creditors
                                 in order to comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

                  1.     The Debtor estimates that the liquidation value of this estate is $
                         ______________. (Liquidation value is calculated as the value of all
                         non- exempt assets after the deduction of valid liens and
                         encumbrances and before the deduction of Trustee fees and priority
                         claims.)

      Check one of the following two lines.

         ☒ No assets will be liquidated. If this line is checked, the rest of § 1.B need
           not be completed or reproduced

         ☐ Certain assets will be liquidated as follows:


                                                  2

Case 5:19-bk-00357-RNO           Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                Desc
                                  Main Document    Page 2 of 9
                                                                                      Rev 12/01/18
                2.   In addition to the above specified plan payments, Debtor shall dedicate to
                     the plan proceeds in the estimated amount of _____________ from the
                     sale of property known and designated as ____________________.All
                     sales shall be completed by _____________ If the property does not sell
                     by the date specified, then the disposition of the property shall be as
                     follows: _______________________________________________

                3.   Other payments from any source(s) (describe specifically) shall be paid
                     to the Trustee as follows: Click or tap here to enter text.


2. SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

     ☒      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     ☐      Adequate protection and conduit payments in the following amounts will be paid
            by the Debtor to the Trustee. The Trustee will disburse these payments for which
            a proof of claim has been filed as soon as practicable after receipt of said
            payments from the Debtor.

                     Name of Creditor                           Last Four Digits         Estimated
                                                                  of Account             Monthly
                                                                    Number               Payment



         1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
            payment, or if it is not paid on time and the Trustee is unable to pay timely a
            payment due on a claim in this section, the Debtor’s cure of this default must
            include any applicable late charges.

         2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the
            change in the conduit payment to the Trustee will not require modification
            of this plan.

     B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
        Other Direct Payments by Debtor. Check one.


     ☐      None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

     ☒      Payments will be made by the Debtor directly to the creditor according to the
            original contract terms, and without modification of those terms unless otherwise
            agreed to by the contracting parties. All liens survive the plan if not avoided or

                                               3

Case 5:19-bk-00357-RNO       Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                Desc
                              Main Document    Page 3 of 9
                                                                                           Rev 12/01/18
              paid in full under the plan.

        Name of Creditor                      Description of Collateral               Last Four Digits
                                                                                        of Account
                                                                                          Number
 Home Point Financial Corporation     506 Cornerstone Way East Stroudsburg, PA       9961
                                     18301

 Credit Acceptance Corp               2015 Ford Explorer                             7840

 Credit Acceptance Corp               2014 Honda Accord                              4803



      C. Arrears (Including, but not limited to, claims secured by Debtor’s
         principal residence). Check one.

      ☐       None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.


      ☒       The Trustee shall distribute to each creditor set forth below the amount of arrearages
              in the allowed claim. If post-petition arrears are not itemized in an allowed claim,
              they shall be paid in the amount stated below. Unless otherwise ordered, if relief
              from the automatic stay is granted as to any collateral listed in this section, all
              payments to the creditor as to that collateral shall cease, and the claim will no longer
              be provided for under § 1322(b)(5) of the Bankruptcy Code:

     Name of Creditor                Description of          Estimated      Estimated         Estimated
                                      Collateral            Pre-petition    Postpetition     Total to be
                                                             Arrears to      Arrears to      paid in plan
                                                             be Cured        be Cured

 Home Point Financial           506 Cornerstone Way East    $53,015.83                       $53,015.83
Corporation                    Stroudsburg, PA 18301
 Credit Acceptance Corp         2015 Ford Explorer          $294.85         $3,037.75        $3,332.60

 Credit Acceptance Corp         2014 Honda Accord           $5,474.24                        $5,474.24


      D. Other secured claims (conduit payments and claims for which a § 506
         valuation is not applicable, etc.)

      ☒       None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.
      ☐       The claims below are secured claims for which a § 506 valuation is not
              applicable, and can include: (1) claims that were either (a) incurred within 910
              days of the petition date and secured by a purchase money security interest in a


                                                 4

Case 5:19-bk-00357-RNO          Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                  Desc
                                 Main Document    Page 4 of 9
                                                                                       Rev 12/01/18
            motor vehicle acquired for the personal use of the Debtor, or (b) incurred within
            1 year of the petition date and secured by a purchase money security interest in
            any other thing of value; (2) conduit payments; or (3) secured claims not
            provided for elsewhere.

          1. The allowed secured claims listed below shall be paid in full and their liens
             retained until the earlier of the payment of the underlying debt determined
             under nonbankruptcy law or discharge under §1328 of the Code.

          2. In addition to payment of the allowed secured claim, present value interest
             pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
             amount listed below, unless an objection is raised. If an objection is raised,
             then the court will determine the present value interest rate and amount at
             the confirmation hearing.

          3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
             was paid, payments on the claim shall cease.

    Name of Creditor         Description of Collateral      Principal       Interest     Total to be
                                                            Balance of        Rate      Paid in Plan
                                                              Claim



     E. Secured claims for which a § 506 valuation is applicable. Check one.


     ☒      None. If “None” is checked, the rest of § 2.E need not be completed or
            reproduced.
     ☐      Claims listed in the subsection are debts secured by property not described in §
            2.D of this plan. These claims will be paid in the plan according to modified
            terms, and liens retained until the earlier of the payment of the underlying debt
            determined under nonbankruptcy law or discharge under §1328 of the Code.
            The excess of the creditor’s claim will be treated as an unsecured claim. Any
            claim listed as “$0.00” or “NO VALUE” in the “Modified Principal Balance”
            column below will be treated as an unsecured claim. The liens will be avoided or
            limited through the plan or Debtor will file an adversary or other action (select
            method in last column). To the extent not already determined, the amount, extent
            or validity of the allowed secured claim for each claim listed below will be
            determined by the court at the confirmation hearing. Unless otherwise ordered, if
            the claimant notifies the Trustee that the claim was paid, payments on the claim
            shall cease.

   Name of Creditor         Description of          Value of     Interest Total             Plan,
                             Collateral            Collateral      Rate Payment          Adversary
                                                   (Modified                              or Other
                                                   Principal)                              Action

                                               5

Case 5:19-bk-00357-RNO       Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                  Desc
                              Main Document    Page 5 of 9
                                                                                            Rev 12/01/18



         F. Surrender of Collateral. Check one.
         ☐           None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.
         ☒           The Debtor elects to surrender to each creditor listed below the collateral that
                     secures the creditor’s claim. The Debtor requests that upon confirmation of this
                     plan or upon approval of any modified plan the stay under 11 U.S.C. §362(a) be
                     terminated as to the collateral only and that the stay under §1301 be terminated
                     in all respects. Any allowed unsecured claim resulting from the disposition of
                     the collateral will be treated in Part 4 below.

         Name of Creditor                             Description of Collateral to be Surrendered
 Americredit Financial Services, Inc.            2009 Honda Pilot
 d/b/a GM Financial


         G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
            Check one.

         ☒           None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.
         ☐           The Debtor moves to avoid the following judicial and/or nonpossessory,
                     nonpurchase money liens of the following creditors pursuant to § 522(f) (this §
                     should not be used for statutory or consensual liens such as mortgages).

 Name of Lien Holder


 Lien Description
 For judicial lien, include court
 and docket number.
 Description of the
 liened property
 Liened Asset Value
 Sum of Senior Liens
 Exemption Claimed
 Amount of Lien
 Amount Avoided


3. PRIORITY CLAIMS.

    A. Administrative Claims

          1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
             by the United States Trustee.



                                                      6

Case 5:19-bk-00357-RNO               Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39              Desc
                                      Main Document    Page 6 of 9
                                                                                        Rev 12/01/18
      2. Attorney’s fees. Complete only one of the following options:

           a. In addition to the retainer of $ 1,000.00 already paid by the Debtor, the amount of
              $ 3,000.00 in the plan. This represents the unpaid balance of the presumptively
              reasonable fee specified in L.B.R. 2016-2(c); or

           b. $ per hour, with the hourly rate to be adjusted in accordance with the terms of the
              written fee agreement between the Debtor and the attorney. Payment of such
              lodestar compensation shall require a separate fee application with the
              compensation approved by the Court pursuant to L.B.R. 2016-2(b).

      3.    Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
                  one of the following two lines.
            ☒     None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                  reproduced.
            ☐     The following administrative claims will be paid in full.

                 Name of Creditor                                Estimated Total Payment



     B. Priority Claims (including, certain Domestic Support Obligations

           Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
           unless modified under §9.

                 Name of Creditor                                Estimated Total Payment



     C. Domestic Support Obligations assigned to or owed to a governmental unit
        under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.


           ☒      None. If “None” is checked, the rest of § 3.C need not be completed or
                  reproduced.
           ☐      The allowed priority claims listed below are based on a domestic support
                  obligation that has been assigned to or is owed to a governmental unit and
                  will be paid less than the full amount of the claim. This plan provision
                  requires that payments in § 1.A. be for a term of 60 months (see 11 U.S.C.
                  §1322(a)(4)).

                 Name of Creditor                                Estimated Total Payment




                                                 7

Case 5:19-bk-00357-RNO          Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                 Desc
                                 Main Document    Page 7 of 9
                                                                                         Rev 12/01/18
   4. UNSECURED CLAIMS

      A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
         of the following two lines.

        ☒      None. If “None” is checked, the rest of § 4.A need not be completed or
               reproduced.
        ☐      To the extent that funds are available, the allowed amount of the following
               unsecured claims, such as co-signed unsecured debts, will be paid before
               other, unclassified, unsecured claims. The claim shall be paid interest at the
               rate stated below. If no rate is stated, the interest rate set forth in the proof
               of claim shall apply.

    Name of Creditor              Reason for Special          Estimated       Interest      Estimated
                                    Classification            Amount of        Rate           Total
                                                               Claim                        Payment



      B. Remaining allowed unsecured claims will receive a pro-rata distribution of
         funds remaining after payment of other classes.

   5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
      following two lines.

        ☒      None. If “None” is checked, the rest of § 5 need not be completed or reproduced.
        ☐      The following contracts and leases are assumed (and arrears in the allowed
               claim to be cured in the plan) or rejected:

   Name of Other        Description of      Monthly Interest Estimated            Total        Assume
      Party              Contract or        Payment   Rate    Arrears              Plan       or Reject
                            Lease                                                Payment




   6. VESTING OF PROPERTY OF THE ESTATE.

      Property of the estate will vest in the Debtor upon Check the applicable line:

          ☐ plan confirmation.
          ☒ entry of discharge.
          ☐ closing of case.

   7. DISCHARGE: (Check one)

                                               8

Case 5:19-bk-00357-RNO       Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                   Desc
                              Main Document    Page 8 of 9
                                                                                          Rev 12/01/18

             ☒     The debtor will seek a discharge pursuant to § 1328(a).
             ☐     The debtor is not eligible for a discharge because the debtor has previously
                   received a discharge described in § 1328(f).

    8. ORDER OF DISTRIBUTION:

    If a pre-petition creditor files a secured, priority or specially classified claim after the
    bar date, the Trustee will treat the claim as allowed, subject to objection by the Debtor.

    Payments from the plan will be made by the Trustee in the following
    order:
    Level 1: Debtor’s Attorney
    Level 2:
    Level 3:

 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the
 Trustee using the following as a guide:

 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.

 9. NONSTANDARD PLAN PROVISIONS
 Include the additional provisions below or on an attachment. Any nonstandard provision
 placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
 one document, not as a plan and exhibit.)

Dated: July 17, 2019                                    /s/ Timothy B. Fisher, II
                                                        Attorney for Debtor

                                                        /s/ Christopher Rieara
                                                        Debtor, Christopher Rieara

                                                        /s/ Lateya Martin
                                                        Joint Debtor, Lateya Martin

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.

                                                  9

Case 5:19-bk-00357-RNO           Doc 38 Filed 07/18/19 Entered 07/18/19 09:14:39                   Desc
                                  Main Document    Page 9 of 9
